Citation Nr: 0721506	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
cancer (claimed as nasal and sinus squamous cell carcinoma), 
to include as a residual of exposure to herbicides.

2.  Entitlement to service connection for thyroid cancer, to 
include as a residual of exposure to herbicides

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1972.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision.  


FINDINGS OF FACT

1.  No complaints or diagnoses of nasopharyngeal cancer are 
noted in the veteran's service medical records; the 
preponderance of competent medical evidence is against the 
finding that the veteran's current nasopharyngeal cancer is 
linked to service, including as the result of presumed 
exposure to herbicides in Vietnam.

2.  No complaints or diagnoses of thyroid cancer are noted in 
the veteran's service medical records; the preponderance of 
competent medical evidence is against the finding that the 
veteran's current thyroid cancer is linked to service, 
including as the result of presumed exposure to herbicides in 
Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nasopharyngeal 
cancer (claimed as nasal and sinus squamous cell carcinoma), 
to include as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 61 
Fed. Reg. 41422 (August 8, 1996); 64 Fed. Reg. 59232 
(November 2, 1999); 67 Fed. Reg. 42600 (June 24, 2002); 68 
Fed. Reg. 27630 (May 20, 2003); 72 Fed. Reg. 32395 (June 12, 
2007).  

2.  The criteria for service connection for thyroid cancer, 
to include as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 61 
Fed. Reg. 41422, 41443-41444 (August 8, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO advised the veteran of the first three elements 
required by Pelegrini II in a June 2003 letter, and of the 
fourth element in an April 2005 letter.  

An April 2006 letter provided him with notice of the type of 
evidence necessary to establish a rating and effective date 
for the disabilities on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claims, he is not 
prejudiced by this error.  VA satisfied its notice 
requirements and adjudicated the claims for service 
connection numerous times during this appeal (most recently 
in a June 2005 supplemental statement of the case).  The 
number and quality of the veteran's submissions of evidence 
and argument during this appeal reflect that he has been 
provided a meaningful opportunity to fully and knowingly 
participate in the adjudication process.  Remanding this case 
solely for yet another adjudication following the April 2006 
letter would serve only to delay a Board decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sanders v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007).  

Service medical records and private treatment records have 
been obtained, as have numerous written statements submitted 
by and on behalf of the veteran (including those from his 
spouse, fellow veterans, and a private physician).  The 
veteran and his spouse testified at the RO before the 
undersigned Veterans Law Judge in April 2006, and the 
transcript of this hearing has been associated with the 
claims folder.  The Board obtained a VHA opinion in December 
2006, and the veteran was sent a copy of this document in 
January 2007 (he submitted a detailed response in March 2007 
and waived prior RO review).  Neither he nor his 
representative have indicated that there are any outstanding 
records, and in March 2007 he asked in writing that the Board 
proceed with adjudicating his appeal.

At his April 2006 hearing, the veteran testified that he 
received disability benefits from the Social Security 
Administration (SSA), apparently based on diagnosed post-
traumatic stress disorder (a disability for which he is 
service connected and is assigned a 50 percent rating).  To 
date, VA has not sought medical records from the SSA.  The 
veteran, however, has never suggested that there are any SSA 
records containing a medical opinion relating any current 
cancer to his active duty, including his presumed exposure to 
herbicides (the focus of the Board's discussion below).  A 
remand solely to seek records from the SSA would only serve 
to delay adjudication of these claims.  

VA has satisfied its duties to notify and assist and 
therefore the Board's adjudication of his claims will not 
prejudice the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

II.  Claims for service connection 

The veteran seeks service connection for nasopharyngeal 
cancer (claimed as nasal and sinus squamous cell carcinoma) 
and thyroid cancer, both to include as due to herbicide 
exposure.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for malignant tumors is presumed if they 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  No complaints or diagnoses of 
nasopharyngeal cancer or thyroid cancer are noted in the 
veteran's service medical records, and there is no evidence 
indicating that he was diagnosed as having malignant tumors 
within a year of his discharge from active duty in April 
1972.  In fact, he was first diagnosed as having follicular 
and papillary carcinoma of the thyroid gland in April 1997 
and nasopharyngeal squamous cell carcinoma in August 1998 
(over 24 years after separation).

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116.  The veteran's DD Form 
214 confirms that he served in the Marines as a rifleman.  He 
had one year and five days of foreign service, and received 
(in pertinent part) a Vietnam Campaign Medal, Republic of 
Vietnam Meritorious Unit Citation Cross of Gallantry with 
Palm, and Vietnam Service Medal with three Service Stars.  
This is sufficient evidence that he served in Vietnam during 
the Vietnam era, and he is therefore presumed to have been 
exposed to herbicide agents.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Neither follicular and papillary carcinoma of the thyroid 
gland, nasopharyngeal cancer, nor nasal and sinus squamous 
cell carcinoma are listed conditions for which presumptive 
service connection may be granted under the law.  Thus, 
despite the veteran's exposure to herbicides based on his 
service in Vietnam, presumptive service connection for these 
conditions is not provided for under the law.  38 C.F.R. 
§§ 3.307(a), 3.309(e).  Nevertheless, he may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In April 1997 the veteran was diagnosed with follicular and 
papillary carcinoma of the thyroid gland, and he underwent a 
thyroidectomy and radioiodine therapy.  In July 1998, 
squamous cell carcinoma was found in the area of a lump in 
the right neck.  In August 1998, he underwent a radical lymph 
node dissection.  Analysis of the removed issues revealed 
metastatic carcinoma to the cervical lymph nodes of unknown 
primary site, probably of nasopharyngeal origin.  Later 
medical records (including a September 1998 letter from 
Robert D. Siegel, M.D., and medical records prepared by 
Andrew L. Salner, M.D.) revealed a consensus that the 
veteran's cancer originated in the nasopharynx.

In a March 2005 letter, Dr. Salner indicated that he had 
personally treated the veteran from 1998 through 2000, and he 
proceeded to give a detailed summary of the veteran's diagnoses, 
surgeries, and therapy regimens.  Dr. Salner further wrote (in 
pertinent part) that 

[i]n general, the risk factors for head 
and neck cancer include older age, 
tobacco use, alcohol consumption, or 
other types of environmental or 
industrial exposure.  To my knowledge, 
[the veteran] had none of these risk 
factors.  I am now aware that the 
[veteran] was exposed to Agent Orange 
during his service as a marine in Vietnam 
from November 1968 to August 1969. 

I understand that respiratory cancers 
including those of the lung, bronchus, 
larynx, or trachea have been related to 
Agent Orange.  The nasopharynx is 
certainly similarly part of the 
respiratory tract, and it would be my 
medical opinion that if indeed there is a 
relationship between Agent Orange and 
these respiratory cancers, that 
nasopharyngeal carcinoma would similarly 
be related as it is indeed a respiratory 
cancer, as well.  Because inhaled 
substances get to the larynx, trachea, 
and bronchus via the nasopharynx, there 
should be no reason why etiologic factors 
for cancer in those sites should not 
apply to the nasopharynx, as well. . . . 

It is least as likely as not that 
nasopharyngeal cancer was the result of 
exposure to the herbicide Agent Orange.   

Dr. Salner is clearly familiar with the veteran's condition 
and treatment, so the fact that he did not review the entire 
claims file does not diminish his credible medical opinion.  
In assessing the opinion's probative value, the Board notes 
that Dr. Salner essentially makes two arguments: (1) that the 
veteran does not have any of the other risk factors routinely 
associated with the development of nasopharyngeal cancer, so 
therefore it must be (or at least as likely as not be) 
exposure to herbicides; and (2) that because certain 
respiratory cancers (such as that of the lung, bronchus, 
larynx, and trachea) have been related to exposure to 
herbicides, cancer of the nasopharynx (as another part of the 
respiratory system) should similarly be related.  The first 
argument is based on faulty reasoning.

The veteran has repeatedly asserted (such as in written 
statements submitted in December 2003 and March 2007) that he 
had no risk factors associated with nasopharyngeal or thyroid 
cancer, such as old age, tobacco use (past the late teen 
years), alcohol abuse, or other types of environmental or 
industrial exposure.  He  apparently worked as a graphic 
designer after service and did not experience any excessive 
exposure to asbestos or other pollutants.  He asserted that 
his dental hygiene was good and he had always taken care of 
himself with regular medical checkups and exercise.  Yet 
while all this may be true, it cannot be said that, 
therefore, his presumed exposure to Agent Orange (as opposed 
to any other conceivable toxin or factor) led to 
nasopharyngeal cancer, or to thyroid cancer for that matter.  

This argument was specifically addressed in a December 2006 
letter from the co-chief of the hematology/oncology department of 
VA's New York Harbor Health Care system, who is also a clinical 
professor of medicine at New York University School of Medicine: 

There are uncertainties regarding the 
precise initiating factor or factors in 
many malignancies, however, the inability 
to pinpoint a specific risk factor for 
this [veteran's] Neoplasms provides 
absolutely [no] justification for the 
assumption that by default it must be 
Agent Orange.  

As to Dr. Salner's second argument (that because herbicide 
exposure is proven to cause cancer in certain components of 
the respiratory system, it should also be considered to cause 
cancer of the nasopharynx), published medical research 
actually contradicts this conclusion.  

When determining whether nasopharyngeal cancer should be 
included as a presumptive disease due to herbicide exposure 
used in the Republic of Vietnam during the Vietnam era, VA 
reviewed the pertinent medical literature on the subject.  
See 61 Fed. Reg. 41422, 41443-41444 (August 8, 1996).  In 
this Federal Register notice, VA stated (in pertinent part) 
that 

[the National Academy of Sciences (NAS)] 
noted in [a] 1993 report an association 
between nasal cancers and occupational 
exposure to nickel and chromates.  
Exposure to wood dust is also a risk 
factor for nasal cancers; smoking and 
exposure to formaldehyde may increase the 
risk associated with wood dust.  There is 
also evidence that leather workers have 
an increased risk for nasal cancers, and 
that there is an association between 
chronic nasal diseases and consumption of 
salt-preserved foods.  Most studies 
showed inconclusive results, and often 
did not control for known confounding 
variables.  Pharmacokinetic studies 
indicate that dioxin accumulates in the 
nasopharyngeal areas of animals.  Two 
epidemiological studies and one case-
control study showed increased risk 
associated with herbicide exposure; 
however, two of those studies were 
statistically insignificant and the small 
size of the three studies limits their 
value in detecting an association. (See 
59 FR 345 for study citations.)  

One [1983] study . . . found a decreased 
risk of nasal cancer in Swedish 
agricultural workers.  A [1990] study of 
Vietnam veterans . . . found no 
association between nasal/nasopharyngeal 
cancers and Vietnam service.   

NAS noted in [a] 1996 report that the 
scientific evidence concerning an 
association between herbicide exposure 
and nasopharyngeal cancer continues to be 
too sparse to make a definitive 
conclusion regarding the association of 
nasal/nasopharyngeal cancers with 
herbicide exposure.  An 18-year follow-up 
of Finnish herbicide applicators . . . 
showed a small, statistically 
insignificant increased risk and a 
decreased mortality risk for cancers of 
the nasopharynx and larynx.  Moreover, 
that study presented little data and 
combined cancers of the nasopharynx and 
larynx into a single category, which 
diminishes its importance regarding the 
relationship between herbicide exposure 
and nasopharyngeal cancers.  An 
environmental study based on a follow-up 
of the Seveso, Italy, population . . . 
found a statistically insignificant 
increased risk for cancer of the nose and 
nasal cavity among women in the least-
contaminated area and found no cases 
among men in the same area (although 1.5 
were expected) and no cases in the most-
contaminated areas.  Accordingly, the 
Secretary has found that the credible 
evidence against an association between 
nasal/nasopharyngeal cancer and herbicide 
exposure outweighs the credible evidence 
for such an association, and he has 
determined that a positive association 
does not exist.

This conclusion was echoed by the VA Secretary in subsequent 
notices published in the Federal Register.  See 64 Fed. Reg. 
59232, 59234-59235 (November 2, 1999); 67 Fed. Reg. 42600, 
42602 (June 24, 2002); 68 Fed. Reg. 27630, 27632 (May 20, 
2003).  In any case, Dr. Salner has cited no studies or 
treatises contradicting these essential findings.  In an 
April 2006 written statement, the veteran referenced a May 
1983 study by VA researchers which apparently found a 
"statistically significant excess of buccal cavity or 
pharynx cancer and lymphomas" in Vietnam veterans.  However, 
neither the veteran nor Dr. Salner have explained how this 
study outweighs the results of numerous other studies which 
show no relationship between herbicides and nasopharyngeal 
cancer.  If it is as described by the veteran, this study 
also fails to specifically link any cancer of the thyroid 
with herbicides (the same may be said for the rest of the 
actual medical evidence submitted).   

Moreover, the VHA physician who wrote the December 2006 
letter stated that he had 

reviewed the risk factors for each of 
these malignancies in all standard 
medical texts extant.  In addition, I 
have pursued additional contemporary data 
through web searching.  As regards 
squamous cell carcinoma among the many 
risk factors known I was unable to find 
any data supporting the notion that 
either of these Neoplasms are 
statistically documented to be related to 
herbicides.  Herbicides are known to be 
related to non Hodgkin's Lymphoma and 
various sarcomas.

It is known that nasopharyngeal 
carcinomas are more common in certain 
geographic areas and has been documented 
to be related to genetics, viruses, food 
preservatives, nitrates, and ingestion of 
medical herbs as well as certain 
environmental factors.  I could find no 
evidence that herbicides is considered to 
be an environmental risk.  For squamous 
cell histology alcohol and tobacco are 
considered risk factors.  Although 
neither of the Neoplasms mentioned are 
etiologically homogenous.

It is my opinion that there is less than 
a 50% probability that the veteran's 
service in Vietnam or any other incident 
of service is casually related to his 
subsequent diagnoses of squamous cell 
Nasopharyngeal and/or mixed papillary 
follicular cancer. . . . 

Conclusion: There is at present no 
statistically significant data 
implicating Agent Orange as causal in 
etiology of this [veteran's] cancer.  A 
risk for subgroups of veterans who were 
more likely to be exposed to Agent Orange 
compared with their unexposed 
counterparts has not been established.  

Like Dr. Salner, the VHA physician displayed a thorough 
familiarity with the veteran's pertinent medical record.  Yet 
the VHA opinion is clearly more probative than that of Dr. 
Salner because it is logically sound and consistent with the 
medical research findings referenced by VA in the Federal 
Register.   See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) [greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence]. 

Further buttressing the VHA opinion is a very recent 
determination by the VA Secretary (based on findings by the 
National Academy of Sciences) that there remains no positive 
association between herbicide exposure and oral, nasal, and 
pharyngeal cancer.  In a Notice published in the Federal 
Register in June 2007, the Secretary stated that 

[o]ral, nasal, and pharyngeal cancers are 
relatively rare in the United States and 
thus difficult to study 
epidemiologically.  Reported risk factors 
for nasal cancer include occupational 
exposure to nickel and chromium 
compounds, wood dust, and formaldehyde.  
Studies reported associations with the 
consumption of salt-preserved foods, 
cigarette smoking, and Epstein-Barr 
virus.  NAS noted in [its initial report 
in July 1993] and subsequent reports that 
there was inadequate or insufficient 
evidence to determine whether an 
association exists between herbicide 
exposure and oral, nasal, and pharyngeal 
cancer.

An occupational study by Swaen et al. 
(2004) examined cancer mortality in 
herbicide appliers in the Netherlands.  
No deaths from nasal, oral, or pharynx 
cancers were observed in that cohort.

In a Vietnam-veteran study, cancers of 
the cavity between the jaw and cheek were 
examined in Operation Ranch Hand veterans 
who were involved in the aerial spraying 
of herbicides.  No significant difference 
was reported between Ranch Hand veterans 
and a comparison group of veterans who 
did not spray herbicides.  (Akhtar et 
al., 2004).

NAS found there was no information 
contained in the research reviewed for 
[its most recent report in 2004] to 
change the conclusion that there is 
inadequate or insufficient evidence to 
determine whether an association exists 
between exposure to herbicides and oral, 
nasal, and pharyngeal cancer.

Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and oral, nasal, and pharyngeal cancers 
outweighs the credible evidence for such 
an association, and has determined that a 
positive association does not exist.

See 72 Fed. Reg. 32395, 32397 (June 12, 2007).  

The Board acknowledges the numerous written and oral 
statements by the veteran, as well as written statements 
submitted on his behalf from fellow Vietnam veterans, to the 
effect that his current cancers are related to in-service 
exposure to herbicides.  However, while laypersons are 
certainly capable of providing evidence of their own 
symptomatology, they are generally not capable of opining on 
matters requiring medical knowledge (such as the etiology of 
cancer).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The veteran has also provided citations for and copies of 
four Board cases in which he said were similar to his "that 
were accepted as compensable by the VA."   Decisions of the 
Board have no precedential value, however.  See 38 C.F.R. 
§ 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 
(1997).  Because different medical and other types of 
evidence in the cases of other veterans may have resulted in 
grants of service connection, the prior Board decisions do 
not compel the conclusion that the facts in this case also 
call for grants of service connection.

The Board does not wish to minimize the severity of the 
veteran's cancer, nor the valor of his service to this 
country.  Service medical records reflect that he was hit in 
the back by a hostile grenade fragment when his unit was 
attacked near Dong Ha Mountain at about 4:00 a.m. on April 
21, 1969.  In a February 2004 memorandum, Marine Corps. Major 
General Jack A. Davis noted that the veteran had been 
involved with numerous battles with the enemy while in 
Vietnam, many of which resulted in the loss of his platoon 
members.  This is echoed in a September 2003 statement from 
the commanding officer of the company to which the veteran 
was assigned while service in Vietnam.  The veteran's DD Form 
214 confirms that he received a Bronze Star with Combat "V" 
device, Purple Heart, and Combat Action Ribbon.  VA has 
service connected the veteran for several disabilities 
arising from his Vietnam service, and in fact he has been 
assigned a total rating based on individual unemployability.  

Nevertheless, for the reasons stated above, the Board finds 
that the preponderance of evidence is against these claims 
for service connection, and they must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for nasopharyngeal cancer (claimed as 
nasal and sinus squamous cell carcinoma), to include as a 
residual of exposure to herbicides, is denied.

Service connection for thyroid cancer, to include as a 
residual of exposure to herbicides, is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


